Citation Nr: 0415738	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-09 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).
 
2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).

3.  Entitlement to financial assistance in the purchase of an 
automobile and specially adaptive equipment or for adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which denied 
the benefits sought.  On November 5, 2003, the veteran 
testified before the undersigned at a Travel Board hearing at 
the RO.  In a prehearing conference the veteran raised the 
issue of entitlement to special monthly compensation based on 
the need for aid and attendance.  This issue has not been 
addressed by the agency of original jurisdiction (AOJ) and is 
referred to the RO for appropriate action.

The matters involving specially adapted housing under 
38 U.S.C.A. § 2101(a) and financial assistance in the 
purchase of an automobile and specially adaptive equipment or 
for adaptive equipment only are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1)  The veteran is not blind (5/200 visual acuity or less) in 
both eyes.

2.  The veteran's service connected disability does not 
include the anatomical loss or loss of use of both hands.




CONCLUSION OF LAW

Entitlement to a special home adaptation grant is not 
warranted.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. 
§ 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  

In the April 2001 decision denying the veteran's claim for a 
special home adaptation grant under 38 U.S.C.A. § 2101(b), 
the RO notified the appellant that this benefit may be 
granted when the veteran has a service-connected condition 
which is either due to blindness in both eyes or includes the 
anatomical loss or loss of use of both hands.  While the 
October 2001 statement of the case (SOC) outlines regulations 
that have been amended, this document and the March 2003 
supplemental SOC  (SSOC) informed him of the laws and 
regulations governing to his claim, discussed the duty to 
assist, and apprised the veteran as to his own and VA's 
responsibilities with regard to claims development.  
Regarding timing of notice, while the notice did not precede 
initial AOJ adjudication in this matter, the notice was prior 
to the last review and certification of the claim to the 
Board.  As the appellant has been kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained available 
records and arranged for examinations.  We note that during 
the course of the appeal, October 2001 VA hospitalization 
records and a September 2001 VA examination report were added 
to the claims file.  These documents contain all the evidence 
needed to decide this matter.  No other records pertinent to 
this claim have been identified.  While the appellant was not 
told to submit everything he has pertinent to the claim, all 
evidence necessary to decide this claim is of record.  It is 
not alleged that any pertinent facts are otherwise than show.  
There is nothing conceivable the veteran could have in his 
possession that could change the outcome.  Consequently, no 
further notice or assistance to the veteran is required.

Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring  
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. §  
2101(b); 38 C.F.R. § 3.809a.

Here, the veteran's service connected disability is 
degenerative changes, lumbosacral spine with radiculopathy, 
rated 60 percent disabling.  From September 15, 1998, the 
disability has been rated totally disabling based on 
individual unemployability.  The veteran has not asserted, 
nor do the records show service connected blindness in both 
eyes with 5/200 visual acuity or less, or service connected 
anatomical loss or loss of use of both hands.  

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.  He is not permanently and 
totally disabled due to blindness or loss of use of the 
hands, and does not allege otherwise.  Because the basic 
legal criteria for this benefit sought are not met, the claim 
must be denied.
ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant is denied.


REMAND

Basically, it is alleged that the veteran has loss of use of 
both lower extremities secondary to his service-connected 
back disorder and, hence, is entitled to both specially 
adapted housing under 38 U.S.C.A. § 2101(a) and financial 
assistance in the purchase of an automobile and specially 
adaptive equipment or for adaptive equipment only.

While VA records dated in September and October 2001 do not 
reflect that the veteran has service connected loss of use of 
both lower extremities, his representative and wife argue 
that the service connected disability has now increased in 
severity to the point that this is now the case.  A November 
2001 statement from a VA physician appears to support the 
fact that the veteran has loss of use of the extremities, but 
is silent as to what causes such loss.  Consequently, further 
development of medical evidence is indicated.

The veteran has indicated that all of his recent medical 
treatment has been at VA's Lakeside and West Side medical 
facilities.  Records of such treatment since 2001 must be 
obtained prior to any VA examination.

Finally, the Board notes that in this case, the RO has not 
issued a VCAA notice letter to the veteran in connection with 
the claims on appeal.  As the case is being remanded anyway, 
there is an opportunity to ensure that notice is in 
compliance with all established guidelines.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran and his 
representative are advised specifically 
of what he needs to establish entitlement 
to the benefits sought, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  
They should also be asked to provide any 
evidence in their possession that 
pertains to the claims.  The veteran and 
his representative should be given the 
opportunity to respond.  

2.  The RO should obtain from the West 
Side and Lakeside VA medical facilities 
complete copies of records of treatment 
the veteran received at those facilities 
since 2001.

3.  The RO should then arrange for a VA 
orthopedic/neurological examination to 
ascertain whether the veteran has lost 
the use of his lower extremities so as to 
preclude unaided locomotion, and, if so, 
whether it is at least as likely as not 
that such loss of use is due to his 
service-connected low back disorder.  The 
veteran's claims  folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should explain 
the rationale for any opinion given.  
 	
4.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purpose of this remand are to ensure that the veteran has 
proper notice, and to assist him in developing the record on 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



                    
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



